Citation Nr: 1445152	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  11-18 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a right shoulder disability, claimed as pain.

2. Entitlement to service connection for a left shoulder disability, claimed as pain.  

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spine degenerative disc and joint disease.  

4.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia and bipartite patella.  

5.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia and bipartite patella.  

6.  Entitlement to an initial compensable evaluation for cervical spine degenerative disc and joint disease.

7.  Entitlement to an initial evaluation in excess of 10 percent for status-post left ankle trauma.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to November 2009.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of increased initial evaluations for lumbar spine, cervical spine and left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran has a right shoulder disability.  

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran has a left shoulder disability.

3.  The competent medical evidence, and the competent and credible lay evidence, does not demonstrate that the Veteran's status-post left ankle trauma results in marked limitation of motion.  


CONCLUSIONS OF LAW

1.  A right shoulder disability, claimed as pain, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  A left shoulder disability, claimed as pain, was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for status-post left ankle trauma have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

The appeal regarding the Veteran's left ankle arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

Notice for the Veteran's shoulder appeals was provided in a June 2009 letter.  Accordingly, the duty to notify has been fulfilled.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and VA examination reports.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was provided a VA predischarge examination for his shoulders and left ankle in June 2009, and for his left ankle in March 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examinations did not include reviews of the Veteran's claims file, the Board finds that the VA examination reports are adequate.  The June 2009 examination properly found that the Veteran did not have any current shoulder disabilities, which is the focus of this decision with respect to those issues.  The June 2009 and March 2013 examinations properly assessed the current disability levels of the left ankle disability, which is the focus of this decision with respect to this issue.  The examiners considered the medical history of the Veteran's left ankle disability, including his lay reports of his symptomatology; described his left ankle disability in sufficient detail; and fully described the functional effects caused by the left ankle disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he now has disabilities of the right and left shoulders.  

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against Veteran's claims.  The evidence fails to show that the Veteran has a current disability of either shoulder.  

The Veteran's service treatment records reflect that he was seen in 2001 and 2004 with complaints of right shoulder pain.  X-rays in 2001 were negative, and in 2004 he was diagnosed with shoulder strain.  

The June 2009 VA examination provides that the Veteran reported bilateral shoulder pain.  Physical examination of each shoulder was normal.  X-rays of each shoulder were also normal.  The examiner stated that there was no current pathology identified on physical examination to render a diagnosis.  

The Board finds that thus medical opinion constitutes highly probative evidence against entitlement to service connection for a left or right shoulder disability.  This opinion is based on the Veteran's reported symptoms and current physical findings, to which the examination refers in detail.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to observable symptoms during and after active duty.  The Board finds that his assertions are credible. 

However, his contentions that he has a right or left shoulder disability do not constitute medical evidence in support of his claims.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has a right or left shoulder disability) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, his assertions cannot constitute competent medical evidence in support of his claim.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, supra.

The Veteran is competent to state that he observed pain of either shoulder during or after service. The Board finds him to be credible in this regard.  However, he is not competent to attribute the coincidence of symptoms occurring during or after service as establishing that he now has a right or left shoulder disability.  As such, the Board finds that the Veteran's assertions are outweighed by the VA medical opinion addressed above. 

In addition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  In this case, while the Veteran complains of right and left shoulder pain, he has not been diagnosed with any current shoulder disability.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  Accordingly, service connection for a right shoulder disability and a left shoulder disability is denied.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a right shoulder disability or a left shoulder disability.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Initial Evaluation

The Veteran contends that his left ankle disability results in weakness, stiffness, giving way, locking and sharp pain with activity.  See August 2011 Notice of Disagreement.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's left ankle disability is evaluated under Diagnostic Code 5271, which pertains to limitation of motion of the ankle.  Under this Diagnostic Code, a 10 percent disability rating is assigned where the evidence demonstrates moderate limitation of motion.  A 20 percent rating is for application where there is marked limitation of motion.  Normal range of motion for the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 percent.

The report of the June 2009 VA examination provides that the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability and pain, which was aching and sharp with a severity of 9/10, elicited by physical activity and relieved spontaneously.  He did not relate any functional impairment with the condition.

On physical examination, there was no edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  There was no deformity in dorsiflexion, plantar flexion, inversion or eversion.  No fixed position was identified.  Range of motion was dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  Pain, weakness, lack of endurance, fatigue or incoordination did not impact further on the range of motion after repetitive use.  The diagnosis provides that no current pathology was identified on physical examination.

The report of the March 2013 VA examination provides that the Veteran complained that his disability had worsened.  The Veteran reported flare-ups with stiffness and less mobility.  On physical examination, the Veteran had plantar flexion to 40 degrees with pain at 35 degrees, and dorsiflexion to 15 degrees with pain at 10 degrees.  The Veteran had no additional limitation of motion after repetitive testing.  The examiner stated that flare-ups would increase pain, limiting the Veteran's functional ability.  However, offering additional degrees of loss of motion would be merely speculative and could not be offered.  

The Board observes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  While VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  

In this case, the examiner's report set forth all relevant findings in detail and he reviewed all available evidence.  As a result, his finding that it would be speculative to offer additional degrees of limitation of motion during flare-ups does not make the report inadequate.  Id. 

The foregoing evidence and range of motion findings do not support an initial evaluation in excess of 10 percent.  

As noted, a 20 percent evaluation under Diagnostic Code 5271 requires marked limitation of motion.  The term "marked" is not defined by regulation; however, the overall regulatory scheme contemplates a 20 percent rating in cases of ankylosis of the ankle in plantar flexion, less than 30 degrees, and a 30 percent rating in cases of ankylosis in dorsiflexion between zero and 10 degrees.  See Diagnostic Code 5270.  

The record demonstrates that the Veteran's left ankle is not ankylosed.  The record does not indicate that the Veteran's limitation of motion, or pain, approximates ankylosis of either degree of severity identified above.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra.  While the most recent VA examination found pain on dorsiflexion at 10 degrees, it also found that the Veteran had no pain on motion from 35 degrees of plantar flexion to 10 degrees of dorsiflexion.  This pain free range of motion shows that his disability does not result in symptoms similar to ankylosis in dorsiflexion between zero and 10 degrees.  Diagnostic Code 5270.  Further, the most recent VA examination found that there was no additional limitation of motion after repetitive testing.  Thus, the Board finds that the assignment of an initial evaluation in excess of 10 percent, using the criteria for ankylosis set forth at Diagnostic Code 5270 as a guide, is not warranted under Diagnostic Code 5271.

In addition, the record is negative for ankylosis of the left subastragalar or tarsal joint, malunion of the left os clacis or astralgus, or a left astragalectomy.  Thus, an initial evaluation in excess of 10 percent is not warranted under Diagnostic Codes 5272, 5273 or 5274.  

The Board is aware of the Veteran's contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the VA examination reports) directly address the criteria under which the Veteran's disability is evaluated.

The Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Nevertheless, he has not asserted that his disability results in any criteria warranted for an initial evaluation in excess of 10 percent.  

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran's disability results in pain and limitation of motion, which are addressed by Diagnostic Code 5271 and Deluca, supra.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his disability renders him unable to secure and follow a substantially gainful occupation.    

In sum, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for status-post left ankle trauma.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for a right shoulder disability, claimed as pain, is denied.

Service connection for a left shoulder disability, claimed as pain, is denied.

An initial evaluation in excess of 10 percent for status-post left ankle trauma is denied.  


REMAND

The most recent VA examination for the Veteran's lumbar spine degenerative disc and joint disease, left knee chondromalacia and bipartite patella, right knee chondromalacia and bipartite patella and cervical spine degenerative disc and joint disease were conducted over 5 years ago, in June 2009.  Thus, there are no examination findings pertaining to his current disability levels.  

In this regard, statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In addition, the Court has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, 

The Board observes that in January 2014, after the case was certified to the Board, the Veteran submitted private orthopedic treatment records to the RO that are relevant to his service-connected back and knee disabilities.  These records have not been reviewed by the AOJ.  On remand, they should be addressed as part of the readjudication.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back, neck and knee disabilities since March 2011.  After securing the necessary release, the RO should obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's lumbar spine degenerative disc and joint disease, left knee chondromalacia and bipartite patella, right knee chondromalacia and bipartite patella and cervical spine degenerative disc and joint disease.  The claims file and copies of relevant records from the Veteran's eFolders must be made available to the examiner.  

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claims, addressing all evidence received since May 2011 and May 2013 SOCs, including the private orthopedic records received by the RO in January 2014.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


